DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 13-15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20060239452) in view of Yun (US 20120102250).
As to claim 1, Su discloses a system (fig. 1), comprising:
a first die (die 102) with a central processing unit (CPU) (processing module 112) and a first bridge (MUX 114);
a second die (die 104) with a second bridge (DEMUX 204); and
die-to-die interconnects (interfaces 116, 126) electrically coupled to the first bridge and the second bridge (MUX 114 and DEMUX 124), wherein the die-to-die interconnects comprise fewer signal lines than a first bus in the first die and a second bus in the second die (par. 26. Note: Input signal lines A and B are multiplexed into output signal line C), and

Su does not disclose wherein the second die excludes a second CPU or that has a third CPU unrelated to the first bridge and the second bridge. In the same field of art (bus controlling), Yun discloses a bus system includes a master transferring write data internally via a first write data channel and an address internally via a first address channel (abstract). In one embodiment, Park discloses a first master block with a CPU (par. 37) and a second slave block (par. 42) excludes a second CPU (fig. 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su and Yun, by configuring the second die excluding the second CPU or that has a third CPU unrelated to the first bridge and the second bridge. The motivation is to improve the performance of the system (Background, par. 7).
	As to claim 2,   Su/Yun discloses the system of claim 1, wherein the master comprises the CPU (Su, fig. 1 processing circuit 112; Yun, par. 37).
As to claim 3, Su/Yun discloses the system of claim 1, wherein the first die comprises multiple devices (Su, fig. 1, devices 112, 114), one or more of which is configured to act as a bus master (MUX 114) that is configured to engage in bus transactions to bus slaves on the second die via the die-to-die interconnects (par. 26).
As to claim 5, Su/Yun discloses the system of claim 1, wherein the second die comprises multiple devices (Su, devices 124, 122), one or more of which is configured to act as a bus slave with respect to the first bridge and the second bridge (par. 29).
As to claim 8, Su/Yun discloses the system of claim 1, wherein the first bus and the second bus have a common format (Yun, fig. 1-2, “MWA”, “MW”, “WR”).
As to claim 9, Su/Yun discloses the system of claim 8, wherein the format comprises: an ARM Advanced Microcontroller Bus Architecture (AMBA) Advanced High-Performance Bus (AHB), AHBLite or AHBS (Yun, par. 6).
As to claim 13, Su discloses a method of communicating between a first die (fig. 1, 3 die 102) with a first bridge (MUX 114) and second die (die 104) with a second bridge (DEMUX 124), comprising:
receiving, at the first bridge (MUX), signals from a central processing unit (CPU) in the first die (par. 26, “to multiplex the signal outputs (e.g., A and B)”) that correspond to a function of the second die (par. 29 “de multiplex a multiplexed signal into a plurality of signal inputs (e.g., A’ and B’)”);
	communicating, to the second bridge (DEMUX 124), the signals (par. 26 “to transmit the multiplexed signal (e.g., C) to the semiconductor die 104”) via die-to-die interconnects electrically coupled to the first bridge and the second bridge (fig. 1, 3 Note: The interconnects between MUX 114 and DEMUX 124), wherein the die-to-die interconnects comprise fewer signal lines than a first bus in the first die and a second bus in the second die (par. 26),
	wherein, when communicating the signals, the first bridge and the second bridge mask existence of the die-to-die interconnects, so that the function of the second die appears as though it is implemented on the first die to a master on the first die (par. 29), and
Su does not disclose wherein the second die excludes a second CPU or that has a third CPU unrelated to the first bridge and the second bridge. In the same field of art (bus controlling), Yun discloses a bus system includes a master transferring write data internally via a first write data channel and an address internally via a first address channel (abstract). In one embodiment, Park discloses a first master block with a CPU (par. 37) and a second slave block (par. 42) excludes a second CPU (fig. 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su and Yun, by configuring the second die 
As to claim 14, Su/Yun discloses the method of claim 13, wherein the master comprises the CPU (Yun 37).
As to claim 15, Su/Yun discloses the method of claim 13, wherein the first die comprises multiple devices (Su, processing modules 313), one or more of which act as a bus master that engages in bus transactions to bus slaves on the second die via the die-to-die interconnects (par. 26).
As to claim 17, Su/Yun discloses the method of claim 13, wherein the second die comprises multiple devices (Su, devices 124, 122), one or more of which acts as a bus slave with respect to the first bridge and the second bridge (par. 29).
As to claim 20, all the same elements of claim 1 are listed, but in a device form rather than a system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.
Claims 4, 10, 11-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Yun and further in view of Chen et al (US 20080172510, Chen).
As to claim 4, Su/Yun discloses the system of claim 1, but does not discloses wherein the second bridge is configured to pause a transaction by a bus master on the first die to allow a transaction by a second bus master on the second die to occur via the die-to-die interconnects prior to finalizing the paused transaction by the first bus master. In the same field of art (bus controlling), Chen discloses a parallel bus architecture includes: a first sub-system comprising at least a first master device and at least a first slave device and a second sub-system comprising at least a second master device and at least a second slave device (abstract). In one embodiment, Chen discloses that only one master device is allowed to access a specific slave device at any one time (par. 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As to claim 10, Su/Yun discloses the system of claim 8, wherein the format comprises a Wishbone architecture. In the same field of art (bus controlling), Chen discloses a parallel bus architecture includes: a first sub-system comprising at least a first master device and at least a first slave device and a second sub-system comprising at least a second master device and at least a second slave device (abstract). In one embodiment, Chen discloses that the format of master and slave buses comprises a Wishbone architecture (fig. 5-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Chen, by configuring the format to a Wishbone architecture. The motivation is to improve the flexibility of the system (Background, par. 6).
As to claim 11, Su/Yun discloses the system of claim 1 wherein the first bridge, the second bridge, and the interconnects are configured to enable the bus master to engage in bus transactions with the bus slave in the same manner as if the bus transactions occurred in a single-die system (Su, wafer level package 300). , Su/Yun does not disclose the other features in claim 11. In the same field of art (bus controlling), Chen discloses a parallel bus architecture includes: a first sub-system comprising at least a first master device and at least a first slave device and a second sub-system comprising at least a second master device and at least a second slave device (abstract). In one embodiment, Chen discloses the system further comprising:
	a second bus master (fig. 6 B1 624) on the second device (device 620) electrically coupled to a third bus on the second device (bus to Br6)  and a third bridge (Br6) electrically coupled to the third bus as a bus slave (via S4 port);

	second device-to-device interconnects configured to convey second signals between the third bridge and the fourth bridge, wherein a number of the second interconnects is less than a number of signal lines between the second bus master and the third bridge (fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Chen, by configuring a second bus master on the second die electrically coupled to a third bus on the second die and a third bridge electrically coupled to the third bus as a bus slave;
	a second bus slave on the first die electrically coupled to a fourth bus on the first die, and a fourth bridge electrically coupled to the fourth bus as a bus master; and
	second die-to-die interconnects configured to convey second signals between the third bridge and the fourth bridge, wherein a number of the second die-to-die interconnects is less than a number of signal lines between the second bus master and the third bridge.
	The motivation is to improve the flexibility of the system (Background, par. 6).
As to claim 12, Su/Yun/Chen discloses the system of claim 11, wherein CPU instructions for accessing the bus slave on the second die are the same as if the bus slave was implemented on the first die (Su, 33; Yun, par. 51).
As to claim 16, Su/Yun discloses the method of claim 13, but does not disclose wherein the method comprises the second bridge pausing a transaction by a bus master on the first die to allow a transaction by a second bus master on the second die to occur via the die-to-die interconnects prior to finalizing the paused transaction by the first bus master. In the same field of art (bus controlling), Chen discloses a parallel bus architecture includes: a first sub-system comprising at least a first master device .
Claim 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Park and further in view of Chikusa et al (US 7251701).
	As to claim 6, Su/Yun discloses the system of claim 1, but does not disclose wherein the first die is configured to provide a single wider bandwidth connection via the die-to-die interconnects when only a single instance of the second die is implemented, while allowing two lower bandwidth connections via the die-to-die interconnects for implementations where there are two instances of the second die (instead disclosing a multiplexing system). In the same field of art (data transferring), Chikusa discloses an apparatus using an SAS data transfer without lowering a transfer efficiency of data even if rates of a plurality of physical links connected to a controller and device are different (abstract). In one embodiment, Chikusa discloses a controller 10 calculates the ratio of the rates of the controller side and the device-side, and according to the calculated ratio, determines the attribute of the process such as the type of the particular operation to be executed.  For example, when the combination of the physical link rates in the connection between the controller 10 and two devices 30 is 3.0 Gbps and 1.5 Gbps, the controller determines to perform duplex transfer since the rate of one side is two times that of the other one.  Alternatively, for example, when the rates of the controller-side and the device-side are at the same speed, the controller determines to perform a normal access to the devices (col. 19 ln 
	As to claim 18, Su/Yun discloses the method of claim 13, but does not disclose wherein the first die provides a single wider bandwidth interconnects when only a single instance of the second die is implemented, while allowing two lower bandwidth connections for implementations where there are two instances of the second die. ). In the same field of art (data transferring), Chikusa discloses an apparatus using an SAS data transfer without lowering a transfer efficiency of data even if rates of a plurality of physical links connected to a controller and device are different (abstract). In one embodiment, Chikusa discloses a controller 10 calculates the ratio of the rates of the controller side and the device-side, and according to the calculated ratio, determines the attribute of the process such as the type of the particular operation to be executed.  For example, when the combination of the physical link rates in the connection between the controller 10 and two devices 30 is 3.0 Gbps and 1.5 Gbps, the controller determines to perform duplex transfer since the rate of one side is two times that of the other one.  Alternatively, for example, when the rates of the controller-side and the device-side are at the same speed, the controller determines to perform a normal access to the devices (col. 19 ln 20-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Chikusa, by configuring the first die to provide a single wider bandwidth connection via the die-to-die interconnects when only a single instance of the second die is implemented, while allowing two lower bandwidth connections via .
Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Yun and further in view of Ciccone (US 20100195840).
	As to claim 7, Su/Yun discloses the system of claim 1, but does not disclose wherein a software model implemented on the first die is the same as if it was implemented on a single-die system. In the same field of art (data transferring), Ciccone discloses an apparatus comprising digital means to synthesize a digital waveform (abstract). In one embodiment, Ciccone discloses master and slave processors may be implemented in a single die, within a single CPU, or carried out by a single executable software (fig. 3 par. 93, 156). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Ciccone, by configuring a software model implemented on the first die the same as if it was implemented on a single-die system. The motivation is to improve the efficiency of the system (col 2 lns 5-10).
	As to claim 19, Su/Yun discloses the method of claim 13, but does not disclose wherein a software model implemented on the first die is the same as if it was implemented on a single-die system. In the same field of art (data transferring), Ciccone discloses an apparatus comprising digital means to synthesize a digital waveform (abstract). In one embodiment, Ciccone discloses master and slave processors may be implemented in a single die, within a single CPU, or carried out by a single executable software (fig. 3 par. 93, 156). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su/Yun and Ciccone, by configuring a software model implemented on the first die the same as if it was implemented on a single-die system. The motivation is to improve the efficiency of the system (col 2 lns 5-10).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al (US 20150160993) discloses a test device including a master die comprising a CPU and  a slave die.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184